Citation Nr: 1620119	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  07-21 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982; he also served on active duty for training (ACDUTRA) in the Army Reserves from September 24 to October 22, 1976, and had additional service with the Army National Guard. 

This matter comes on appeal from a March 2006 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in April 2006.  The RO issued a statement of the case (SOC) in May 2007.  The Veteran subsequently perfected his appeal with a VA Form 9 in July 2007.  

In March 2011 the Board remanded the claim for further development, and a SSOC was issued in June 2012.  The issues on appeal were:  entitlement to service connection for a low back strain, a left shoulder disability, a left knee disability, psychosis, a sinus condition, and a bilateral hand disability.  

In January 2013, the Board denied service connection claims for a low back disability, sinusitis, and left shoulder disability.  Claims of service connection for a left knee disability, a psychiatric disability and a hand disability were remanded to the agency of original jurisdiction (AOJ).  

The Veteran appealed the denials of service connection for a low back disability and sinus disorder to the United States Court of Appeals for Veterans Claims (Court).  The Veteran and VA General Counsel filed a joint motion for remand.  In July 2013, the Court granted the joint motion and the issues returned to the Board for readjudication consistent with the motion.  The issues of entitlement to service connection for a left knee disability, psychosis, and a hand disability were not before the Court.  

In November 2013, the AOJ awarded service connection for a psychiatric disorder and a bilateral hand disability.  These issues are consequently no longer on appeal.  And in November 2013 a SSOC was issued with regard to the left knee disability. 
In June 2014, the Board denied the claim of service connection for a left knee disability, and remanded the issues of entitlement to service connection for sinusitis and a low back disability.

In November 2014, the AOJ awarded service connection for sinusitis.  This issue is consequently no longer on appeal.

The Veteran appealed the denial of service connection for a left knee disability to the United States Court of Appeals for Veterans Claims (Court).  The Veteran and VA General Counsel filed a joint motion for remand.  In March 2015, the Court granted the joint motion and the issue was returned to the Board for readjudication consistent with the motion.

In June 2015, the Board remanded the claims on appeal for further development, and a SSOC was issued in July 2015. 

In September 2015, the Board granted service connection for a low back disability, consequently this issue is no longer on appeal.  The Board remanded the claim of entitlement to service connection for a left knee disability for further development, and a SSOC was issued in January 2016.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2015).  
Undertaking additional development prior to readjudicating the Veteran's claim is the only way to ensure that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).      

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran was afforded a VA examination in December 2015 for his claimed left knee disability.  As detailed below, the medical opinion is inadequate for adjudication purposes.  See id.

Service treatment records reflect that the Veteran was in a motor vehicle accident (MVA) in May 1980.  He complained about sharp pain in his left knee, and had a left knee abrasion.  Clinical examination showed a decreased range of motion.  He was unable to walk and his knee was swollen.  His knee was placed in a Robert Jones plaster splint.  Contemporaneous X-rays were negative.  The examiner assessed possible torn ligaments.  A subsequent entry shows a medial collateral ligament (MCL) strain was diagnosed.

The December 2015 VA examiner determined that no current diagnosis was warranted for the left knee.  The examiner noted that the Veteran's knee condition had resolved.  Review of the record shows that an August 2008 VA left knee X-ray confirmed a clinical soft tissue abnormality consistent with prior trauma or inflammation.  These X-ray findings are clinical evidence of abnormality underlying the Veteran's prior complaints of left knee pain and satisfy the threshold criteria of a disability even if it is acute and transitory and has resolved.  Sanchez-Benitez, 13 Vet. App. at 285; see also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of adjudication).  

The examiner stated that it was at least as likely as not that the knee condition was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that the Veteran's left knee x-rays are normal, as is his range of motion.  The examiner's opinion is internally inconsistent, as it is not clear from the opinion whether the examiner is opining that the previously diagnosed knee condition is due to service, or if it is simply a misstatement, as the examiner then went on to state that the condition had resolved and there was no diagnosis.  In order for a medical opinion to be adequate for adjudication purposes, it must be accompanied by rationale or a rationale must be apparent from review of the record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Another medical opinion is necessary as detailed below.  Id.; Barr, 21 Vet. App. at 311-12.

Ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent VA treatment records since June 2015.  Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional action that will be taken with regard to his appeals.  

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, contact the December 2015 VA left knee examiner for an addendum opinion.  If she is unavailable, contact an appropriate qualified examiner.  The examiner(s) must thoroughly review the Veteran's claims file, to include a copy of this remand and any pertinent VA efolder records.

For the claimed left knee disability the examiner must presume the Veteran has a left knee disorder as shown by September 2008 X-rays and answer the following question: 

Are the current, or previous, complaints of left knee problems, as substantiated by September 2008 X-rays, at least as likely as not, i.e., a 50 percent probability or greater, had its onset in service or is otherwise causally or etiologically related to active service?  

In answering this question, the examiner is directed to review May 1980 service treatment records showing complaints of left knee pain following a MVA.  He or she must also address the Veteran's competent assertions that he has experienced left knee problems since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity should be set forth.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389. (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  If another examination is required, it should be scheduled in order to answer the above questions.

3.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) and given an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

